



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Reyes, 2019 ONCA 231

DATE: 20190322

DOCKET: M50037 (C64769)

Rouleau, Miller and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Althea Reyes

Applicant/Appellant

J.W. Irving, for the appellant

Andrew Hotke, for the respondent

Heard and released orally: March 19, 2019

REASONS FOR DECISION

[1]

This is an application to reopen the applicants appeal. The appeal was
    dismissed in accordance with this courts previous order that unless the appeal
    was perfected by August 31, 2018 her appeal would be dismissed.

[2]

Despite the clear notice as to what would result if that date was
    missed, the applicant missed that date. She now applies to reopen the appeal.
    We see no basis upon which to do so.

[3]

The applicant did not diligently pursue her appeal. Although she
    endeavored to file a few documents (factum and abbreviated appeal book) on
    August 31, 2018, the materials were inadequate. The appeal book did not contain
    the necessary materials and there was no transcript. These deficiencies were
    not remedied for some time. Indeed, it appears that the materials were not
    filed until January 15, 2019, long after the appeal had been dismissed by the
    Registrar.

[4]

Moreover, we see no merit to the underlying appeal, an attempt to review
    the decision refusing to quash a bench warrant in the Ontario Court of Justice.
    The factual record belies the suggestion that the trial judge erred in issuing that
    warrant, a clearly discretionary decision.

[5]

For these reasons, it is not in the interests of justice to reopen the
    appeal. The application is dismissed.


Paul Rouleau
    J.A.

B.W. Miller J.A.


Fairburn J.A.


